

114 S1756 RS: Small Business Energy Efficiency Act of 2015
U.S. Senate
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 223114th CONGRESS1st SessionS. 1756IN THE SENATE OF THE UNITED STATESJuly 14, 2015Mrs. Shaheen (for herself, Mr. Coons, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipSeptember 15, 2015Reported by Mr. Vitter, without amendmentA BILLTo help small businesses take advantage of energy efficiency.
	
 1.Short titleThis Act may be cited as the Small Business Energy Efficiency Act of 2015.
 2.Energy efficiencySection 501(d)(3) of the Small Business Investment Act of 1958 (15 U.S.C. 695(d)(3)) is amended— (1)in subparagraph (K), by striking producers, or and inserting producers,;
 (2)in subparagraph (L), by striking the period at the end and inserting , or; and (3)by inserting after subparagraph (L) the following:
				
 (M)enhanced ability for small business concerns to achieve savings through energy efficiency..September 15, 2015Reported without amendment